Order unanimously modified so as to grant an examination before trial of the hospital, on which *804examination the hospital shall produce the records pursuant to section 296 of the Civil Practice Act. While technically discovery does not lie, we find sufficient special circumstances to justify the granting of an examination before trial of the hospital as a witness, and the order is modified under the prayer for other relief. As so modified, the order is affirmed. Settle order on notice. Concur — Peck, P. J., Breitel, Bastow, Botein and Rabin, JJ.